 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUL 17 2019
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA,
CR 10-127-BLG-SPW
Plaintiff,
VS. ORDER GRANTING
TERMINATION OF
MATTHEW RUSSELL CAMPBELL, SUPERVISED RELEASE
Defendant.

 

 

On July 17, 2019, the Court held a revocation hearing on the United States’
original and amended petitions for revocation of the Defendant’s supervised
release (Doc. 73, 84). Based on the Defendant’s successful completion of inpatient
treatment, the United States moved to dismiss the petition and terminate the
Defendant’s supervision. The Defendant did not object.

Upon the United States’ unopposed motion and for good cause appearing,

IT IS HEREBY ORDERED the United States’ motion is GRANTED. The
original and amended petitions for revocation are dismissed (Doc. 73, 84).
Matthew Campbell’s supervised release is terminated as of the date of this Order.

The Clerk of Court shall notify counsel of this Order.
DATED this LJ day of July 2019.

bacaeen thet

/ SUSAN P. WATTERS
United States District Judge
